COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


THE STATE OF TEXAS,


                            Appellant,

v.

LISA PAPER,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00060-CR

Appeal from the

Criminal District Court No. One

of El Paso County, Texas

(TC#20040D04280)

MEMORANDUM OPINION

 Pending before the Court is a motion to dismiss filed by the State pursuant to Tex.R.App.P.
42.2(a).  Finding that the State has established compliance with the requirements of Rule 42.2(a),
we grant the motion and dismiss the appeal.

						GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)